

115 SRES 366 IS: Honoring the accomplishments of the 9 historically Black colleges and universities that celebrated their sesquicentennial anniversaries during the week of September 24 through September 30, 2017.
U.S. Senate
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 366IN THE SENATE OF THE UNITED STATESDecember 21, 2017Ms. Harris (for herself, Mr. Perdue, Mr. Booker, Mr. Brown, Mrs. Gillibrand, Mr. Schumer, and Mr. Burr) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONHonoring the accomplishments of the 9 historically Black colleges and universities that celebrated
			 their sesquicentennial anniversaries during the week of September 24
			 through September 30, 2017.
	
 Whereas, in 1867, 9 historically Black colleges and universities were established in 4 Southern States, Alabama, Georgia, Maryland, and North Carolina, as well as in the District of Columbia, which constituted the largest number of historically Black colleges and universities founded in any single year before or after that date;
 Whereas the 9 historically Black colleges and universities that celebrated their sesquicentennial anniversaries during the week of September 24 through September 30, 2017, trace their foundings to rather modest beginnings but, in the course of a century and a half, have established records of significant achievement and legacies of devotion to academic excellence;
 Whereas the 9 institutions celebrating their sesquicentennial anniversaries include— (1)Alabama State University in Marion, Alabama;
 (2)Barber-Scotia College in Concord, North Carolina;
 (3)Fayetteville State University in Fayetteville, North Carolina; (4)Howard University in Washington, District of Columbia;
 (5)Johnson C. Smith University in Charlotte, North Carolina;
 (6)Morehouse College in Atlanta, Georgia; (7)Morgan State University in Baltimore, Maryland;
 (8)St. Augustine's University in Raleigh, North Carolina; and
 (9)Talladega College in Talladega, Alabama; Whereas Alabama State University was incorporated on July 17, 1867, as Lincoln Normal School in Marion, Alabama, by 9 freed slaves to educate Black children;
 Whereas Lincoln Normal School— (1)was founded with $500, which was used to purchase the land and lay the foundation;
 (2)in 1928, was converted from a junior college to a 4-year college; and (3)in 1969, was formally granted a name change by the Alabama State Board of Education and became Alabama State University;
 Whereas notable figures of the civil rights era attended and graduated from Alabama State University, including the Reverend Ralph David Abernathy, attorney Fred Gray, and the Reverend Fred Shuttlesworth;
 Whereas Barber-Scotia College— (1)in 1867, was founded as Scotia Seminary in Concord, North Carolina, by the Reverend Luke Dorland; and
 (2)in 1870, was chartered to educate newly freed female slaves;
 Whereas Scotia Seminary— (1)was the first historically Black institution of higher education for females established in the United States;
 (2)in 1916, was renamed as Scotia Women’s College; and (3)in 1930, merged with Barber Memorial College to become Barber-Scotia Junior College for women;
 Whereas Barber-Scotia College became a 4-year college for women in 1946 and a coeducational institution in 1954;
 Whereas one of the distinguished graduates of Barber-Scotia College was Mary McCleod Bethune, the founder of Bethune-Cookman College;
 Whereas Fayetteville State University was formed as the Howard School on November 29, 1867, by 7 African-American men who paid $136 for 2 lots on Gillespie Street in Fayetteville, North Carolina;
 Whereas the Howard School was formally renamed Fayetteville State University in 1969; Whereas Fayetteville State University holds the distinction of being the second oldest public school in North Carolina;
 Whereas Howard University— (1)was chartered by Congress on March 2, 1867, in Washington, District of Columbia;
 (2)stands today as the most comprehensive historically Black college and university in the United States, in terms of undergraduate and graduate programs of study;
 (3)has produced numerous Rhodes scholars, Truman scholars, Fulbright scholars, and Picking fellows and a Marshall scholar during the history of the university; and
 (4)has graduated some of the most accomplished African Americans in history, including Justice of the Supreme Court of the United States Thurgood Marshall, author Toni Morrison, and former United States Ambassador to the United Nations Andrew Young;
 Whereas 5 current Members of Congress are graduates of Howard University; Whereas Johnson C. Smith University was established on April 7, 1867, as the Biddle Memorial Institute by Reverend S.C. Alexander and Reverend W.L. Miller in Charlotte, North Carolina;
 Whereas the first football game with African-American players was played at Biddle University in 1892, a game that today is called the Commemorative Classic;
 Whereas Johnson C. Smith University— (1)is the first historically Black college and university in the South to offer professional courses in education; and
 (2)has produced numerous politicians, including Eva Clayton, the first African American to represent North Carolina in the House of Representatives since the 19th century;
 Whereas Morehouse College— (1)in 1867, was founded by the Reverend William Jefferson White in Augusta, Georgia;
 (2)in 1879, was moved from Augusta, Georgia, to its current location in Atlanta, Georgia;
 (3)is the largest college for men in the United States, enrolling more than 2,000 students;
 (4)is 1 of only 2 historically Black colleges and universities to produce a Rhodes scholar; and
 (5)has graduated a number of African-American luminaries, including the Mayor of Atlanta, Georgia, Maynard Jackson, film director Spike Lee, and the Reverend Martin Luther King, Jr.;
 Whereas 2 current Members of Congress are graduates of Morehouse College; Whereas Morgan State University was founded in Baltimore, Maryland, as the Centenary Biblical Institute in 1867 to train former slaves and freedmen for the Methodist ministry;
 Whereas, the Centenary Biblical Institute— (1)in 1874, became coeducational;
 (2)in 1890, changed its name to Morgan College in honor of one of its board members; and
 (3)in 1939, was purchased by the State of Maryland to provide more academic opportunities for Black students and was renamed Morgan State College;
 Whereas Morgan State College— (1)distinguished itself as a liberal arts college;
 (2)in 1975, was granted university status; and
 (3)has been designated as the preeminent public research university in Maryland, as well as a National Treasure by the National Trust for Historic Preservation;
 Whereas, in 2004, the Morgan State Choir was named The Nation's Best College Choir by Reader's Digest and has performed for audiences on 4 continents; Whereas Morgan State University—
 (1)has graduated a great number of prominent African-American leaders in politics, law, entertainment, and science; and
 (2)has a list of alumni that includes Congressmen Parren J. Mitchell and Kweisi Mfume, Chief Justice of the Court of Appeals of Maryland Robert M. Bell, novelist Zora Neale Hurston, and Pulitzer-Prize winner James Alan McPherson;
 Whereas St. Augustine’s University was founded in 1867 as the St. Augustine’s Normal School by prominent Episcopal clergy for the education of freed slaves in Raleigh, North Carolina;
 Whereas St. Agnes Hospital and Training School for Nurses, the first school of nursing for African-American students in the State of North Carolina—
 (1)was established by St. Augustine’s Normal School in 1895; and
 (2)was the only hospital in North Carolina that served African Americans until 1960; Whereas St. Augustine’s University was the first historically Black college and university to own an on-campus commercial radio and television station; and
 Whereas Talladega College— (1)was founded by 3 former slaves in Talladega, Alabama, in 1867;
 (2)is the oldest, private historically Black college and university in the State of Alabama;
 (3)was the first institution in the State of Alabama to admit qualified persons of any race or ethnicity; and
 (4)has produced several African-American firsts, including— (A)Wynona Lipman, the first African-American woman elected to the Senate of the State of New Jersey; and
 (B)the Reverend Dr. Paul Smith, the first African-American minister at the First Presbyterian Church of Brooklyn, New York: Now, therefore, be it
	
 That the Senate— (1)honors the accomplishments of—
 (A)the 9 historically Black colleges and universities that celebrated their sesquicentennial anniversaries during the week of September 24 through September 30, 2017; and
 (B)historically Black colleges and universities in general;
 (2)celebrates the 150th anniversary of those 9 institutions; (3)encourages Congress and the people of the United States to recognize the beneficial impact historically Black colleges and universities have had on the United States; and
 (4)respectfully requests that the Secretary of the Senate make available 5 enrolled copies of this resolution to the Office of the President or Chancellor of each of those 9 historically Black colleges and universities.